Citation Nr: 0833817	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for 
atrioventricular (AV) nodal reentry tachycardia. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi in January 2001, November 2004 and July 2006.  

A hearing was held in January 2006 at the RO before a 
Decision Review Officer (DRO).  In August 2007, the veteran 
and his spouse testified during a Travel Board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  
Transcripts of the proceedings are of record.  

The Board's January 2008 decision denied a claim for service 
connection for status-post bypass for coronary artery 
disease.  The Board then remanded the claim for      an 
initial compensable rating for AV nodal reentry tachycardia 
to the RO (via the Appeals Management Center (AMC) in 
Washington, D.C.) for further development. This claim since 
has been returned to the Board. 

For reasons indicated below, the appeal is again REMANDED to 
the RO via the AMC.  VA will notify the veteran if further 
action is required on his part.

As an additional preliminary matter, the veteran has claimed 
that AV nodal reentry tachycardia limited his capacity for 
long-term employment, and provided correspondence from a 
former employer describing this situation.  This raises a 
claim for total disability rating based on individual 
unemployability (TDIU).           See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits 
evidence of a disability and makes a claim for the highest 
rating possible, and furthermore submits evidence of 
unemployability, VA must consider entitlement to a TDIU).  
This issue has not been appealed to the Board, or for that 
matter adjudicated by the RO in the first instance.  Thus, 
the claim is referred to the RO for appropriate development 
and consideration.


REMAND

The record reflects that in July 2008, the veteran sent 
additional evidence to             the Board which he 
indicated was in response to the May 2008 Supplemental 
Statement of the Case (SSOC) continuing the denial of his 
claim on appeal.         The new evidence consisted of a 
personal statement, June and July 2008 letters from private 
treating physicians, and a lay statement in support of the 
claim from his spouse.  However, he did not also provide a 
waiver of initial consideration of  the evidence by the 
agency of original jurisdiction, in this case the RO.  38 
C.F.R.              § 20.1304(c).  The claim must therefore 
be remanded for the RO to consider the additional evidence in 
the first instance. 

Also, under the provisions of VA's duty to assist, VA will 
undertake reasonable measures to obtain relevant treatment 
records that the claimant adequately identifies and completes 
authorization for VA to obtain.  See 38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2007) (the duty to assist provides that VA 
shall make reasonable efforts to obtain relevant records that 
the claimant adequately identifies and authorizes VA to 
obtain); 38 C.F.R. § 3.159(c)(1)-(2) (2007).  The Board 
observes that the veteran has described having undergone 
hospitalization in May 2008 at a VA Medical Center (VAMC) for 
symptoms of tachycardia.  The statement of his cardiologist 
also indicates "recent" hospitalization for the same.  
Records of episodes of compensable symptomatology would 
pertain to rating his service-connected disorder under 38 
C.F.R. § 4.114, Diagnostic Code 7010 for evaluation of 
supraventricular arrhythmia.  Consequently, the RO/AMC on 
remand should inquire of the veteran as to all additional 
sources of treatment for AV nodal reentry tachycardia, both 
VA and private, and then obtain this documentation based upon 
the information he provides.







Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that he 
identify any additional health care 
providers, both VA and non-VA, that have 
treated him for service-connected AV nodal 
reentry tachycardia, including pertaining 
to a May 2008 instance of VA 
hospitalization.  The veteran should be 
provided with the necessary medical 
authorization forms for the release of any 
private treatment records not currently on 
file.  Then obtain all further identified 
records based on his response. 

If the request for records from any of 
these sources is unsuccessful, make all 
reasonable follow-up attempts. Also, if it 
is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with             
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

2.	Thereafter, review the entire record, 
to include the evidence received since 
issuance of the May 2008 SSOC, and then 
readjudicate this matter in accordance 
with all applicable law and regulations 
pertaining to the benefit claimed. The RO 
should indicate its continued 
consideration of whether the evaluation 
for AV nodal reentry tachycardia should be 
"staged" based on an increased severity 
since the effective date of service 
connection.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Provided 
the claim on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with 
another SSOC and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




